IN THE
TENTH COURT OF APPEALS










 

No. 10-04-00021-CV
 
Efren Avila,
                                                                      Appellant
 v.
 
LONE STAR RADIOLOGY, bOB KUBICKI, 
DR. KENNETH LUSTIK, FAMILY CARE
PHARMACY, DERRICK FORD, 
AND KAREN POWELL,
                                                                      Appellees
 
 
 

From the 13th District Court
Navarro County, Texas
Trial Court No. 03-00-12821-CV
 

ORDER

 




          This is an appeal involving an
interpleader action between Efren Avila and several medical providers among
whom the trial court divided settlement proceeds.  Avila appealed because the
trial court declined to award him attorney’s fees from those settlement
proceeds.  A majority of this Court concluded that the trial court abused its
discretion by failing to award Avila reasonable attorney’s fees and remanded
this cause to the trial court for further proceedings.  Avila v.
Christopher, No. 10-04-00021-CV, 2005 Tex. App. LEXIS 5038 (Tex. App.—Waco June 29, 2005, no pet.) (not designated for publication).
          The judgment of this Court ordered
that “Appellees Andy Christopher, Daniel Alan Christopher, and B.G. Williams
d/b/a Williams Asphalt pay costs of appeal.”  This judgment suffers from a
clerical error, as does the style of the case under which the opinion and
judgment issued.[1] 
Therefore, we will issue a corrected opinion and judgment to cure these
clerical errors.  See Tex. R.
App. P. 19.3(a).
          The mandate issued by the Clerk of
this Court in this cause on October 21, 2005 likewise orders that “Appellees
Andy Christopher, Daniel Alan Christopher, and B.G. Williams d/b/a Williams
Asphalt pay costs of appeal.”  The mandate dated October 21, 2005 is recalled,
and the Clerk will issue another in substitution therefor.  Id. 18.7.
PER CURIAM
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
(Chief
Justice Gray dissenting)
Order issued and filed
December 14, 2005
Do not publish
[CV06]
 
 




[1]
          Counsel for the Christophers,
who settled with Avila, notified the Clerk of this Court of this clerical error
by letter.